



COURT OF APPEAL FOR ONTARIO

CITATION: Martyn v. Martyn, 2016 ONCA 726

DATE: 20161004

DOCKET: M46148 (C52125)

Simmons, LaForme and Pardu JJ.A.

BETWEEN

Lori Martyn

Applicant (Respondent/respondent)

and

Robert Martyn

Respondent (Appellant/moving party)

Eric D. Freedman, for the moving party

Andreus Snelius, for the respondent

Heard: September 26, 2016

On motion to lift the stay of appeal imposed on November
    1, 2010.

ENDORSEMENT

[1]

At the conclusion of the oral hearing, we dismissed this motion for
    reasons to follow. These are our reasons.

[2]

The appellant husband moved to lift a stay of his appeal that was
    imposed on November 1, 2010. The underlying appeal is from a contempt order made
    in this matrimonial proceeding.

[3]

The stay order required that the appellant fulfill three
    conditions: i) serve and file an up to date financial statement; ii) provide a
    response to a February 2009 request for information from the wife (the
    Request); and iii) provide any documents given to the government of the
    Bahamas in support of any permit or authorization permitting him to live or
    work in the Bahamas.
[1]

[4]

We decline to lift the stay. To the extent that the appellant has
    complied with any aspect of the conditions imposed, his compliance has been piecemeal,
    vague, selective, and incomplete. Moreover, much of what he asserts lacks any
    credibility. His compliance is more a matter of form rather than of substance.

[5]

As but one example, the husband has persistently resisted
    providing useful information about his living arrangements. In an initial
    response to the Request, he claimed to have no permanent residence, stating
    that he house sits or lives with friends. However, after being confronted with
    information in the wifes affidavit, he conceded that he stays at a particular
    address in the Bahamas much of the time and is permitted to use the address
    for limited purposes such as the registration of intellectual property rights.
    The husband has yet to provide any information about who permits him to spend much
    of the time at this home or the basis for that indulgence. Nor has he
    explained why it is that the single document relating to his status in the
    Bahamas (a photocopy of a tourist card completed by him), which he belatedly
    produced, asserts that he lives at a specified address in Florida and that his
    country of residence is the U.S.

[6]

As another example, many of the husbands responses in the Request are
    characterized by a lack of particulars.

[7]

As a final example, the husband delivered a purported financial
    statement in which he states that he lives in Nassau, Bahamas; that he has been
    unemployed since 2007; that he has no assets other than a laptop computer; and
    that he subsists based on expenses of $11,940 per year, which are paid for by
    his parents.

[8]

In that and other documents, the husband also claims that, in addition
    to paying his living expenses, his parents honour his child support
    obligations, including paying university expenses for one of his three children.

[9]

Without particulars, of where, when, and under what arrangements with
    whom the husband lives, his assertion that he has no home and no housing
    expenses lacks credence. Absent evidence of his parents means and an
    explanation and evidence of his arrangements with them, the same applies to his
    claims that his parents pay the expenses he has enumerated.

[10]

We
    conclude that the husband has not complied with the conditions in the stay
    order.

[11]

The
    motion is therefore dismissed with costs to the responding party fixed in the
    agreed upon amount of $7,500 inclusive of disbursements and applicable taxes.

Janet
    Simmons J.A.

H.S.
    LaForme J.A.

G. Pardu
    J.A.





[1]

The parties agree that while the stay order refers to items 2,
    3 and 4 of a June 29, 2009 order, what was intended was compliance with items
    2, 3 and 4 of a March 18, 2010 order. We accept that interpretation.


